Citation Nr: 1219255	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-11 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an earlier effective date for the award of service connection and assignment of initial ratings for obstructive sleep apnea (OSA), posttraumatic stress disorder (PTSD), cervical spine disability, lumbar spine disability, tinnitus, hypertension, and left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from February 2003 to July 2003; December 2003 to April 2006; and August 2007 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and September 2007 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Providence, Rhode Island.  

A review of the Virtual VA paperless claims processing system does reveal any documents pertinent to the appeal.  


FINDING OF FACT

The record does not show that an informal or formal claim for VA compensation was filed prior to April 24, 2007.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to April 24, 2007, for the award of service connection for OSA, PTSD, cervical spine disability, lumbar spine disability, tinnitus, hypertension, and left inguinal hernia have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal arises from the Veteran's disagreement with the effective date assigned after the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions (i.e. effective dates), the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Thus, no further development is required regarding the duty to notify.

The Veteran asserts that VA provided inadequate notification as to the assignment of effective dates.  Specifically, he contended VA's notification that there was no time limit to file a claim was misleading as it did not explain the importance of filing a claim within a year of separation for effective date purposes.  As stated above, an effective date for an initial rating is a downstream issue from a claim of service connection.  The VCAA notice requirements are primarily intended to notify a claimant of the evidence necessary to substantiate a claim, rather than potentially applicable regulations.  See id.  Review of the record does not show any notification deficiency in light of the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Unfortunately, while the Veteran delayed filing his claims in light of this notification, the notification itself is not inadequate within the applicable notification provisions of 38 U.S.C.A. §§ 5104 and 7105.  Id.  The Board finds that VA fulfilled its duty to notify.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Various written statements by the Veteran have been associated with the claims folder.  As the appeal concerns the date of receipt for the Veteran's service connection claims, a VA examination is not necessary for this appeal.  38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  For service connection claims, the date following separation is the effective date if the claim is received within a year of separation; otherwise the effective date is the date of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155. 

The Veteran contends that he is entitled to an effective date prior to April 24, 2007, for the grant of service connection for the following disabilities: OSA, PTSD, cervical spine disability, lumbar spine disability, tinnitus, hypertension, and left inguinal hernia.  In an April 2009 statement he explained that upon recommendation of his prior representative, he initially filed his claims at the Boston, Massachusetts, RO on April 2, 2007.  He later learned that he was supposed to file his claims with the Providence RO and missed the deadline to file within a year of separation.  He reported that he had difficulties understanding the deadline due to inadequate notification by VA.  He expressed concern that his prior representative, who was sponsored by VA, did not properly handle his claim, resulting in the filing delay.  

Review of the record shows that the Veteran signed a "Notice Acknowledgement and Response for the Benefits Delivery at Discharge Program."  The original signature date listed on this document is unclear as it is covered in white out and April 1, 2007, is written over it.  The document does not have an RO date-stamp.  

The Veteran submitted formal claims on VA Form 21-526.  The Boston RO date-stamped the claims form as being received on April 24, 2007.  Next to the signature line, the Veteran listed April 20, 2007 as the date of his signature.  

The record does not include any additional statements or correspondence that could be construed as an informal claim for VA compensation benefits.  See 38 C.F.R. § 3.155.  

The United States Court of Appeals for Veterans Claims (Court) has applied a presumption of regularity to all manner of VA processes and procedures. See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle to the current appeal, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating them with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994). 

In reviewing the evidence of record, the Board finds that the presumption of regularity has not been rebutted.  Although the Veteran contends that he submitted his claims to the Boston RO on April 2, 2007, the copy of the claim in the claims file shows a date stamp of April 24, 2007, by the Boston RO.  The Board does not find the Veteran's report in and of itself to be sufficient to rebut the presumption of regularity.  See id.  He has not submitted any evidence, aside from his own lay assertions that suggest the RO misfiled his claim.  The Board must conclude that any mail sent to the RO would have been received and associated with the claims file.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998). 

Therefore, because the presumption of regularity in the administrative process has not been rebutted, the Board finds that the claims were not received until April 24, 2007.  Since the claims for service connection were filed after a year following separation, the proper effective date is the date of the claims on April 24, 2007.  38 C.F.R. § 3.400. 

The Veteran has raised equitable considerations as part of his earlier effective date claim.  See April 2009 statement.  Nonetheless, the Board may only grant entitlement to VA benefits as authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress"); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for earlier effective dates must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

An earlier effective for assignment of initial ratings for obstructive sleep apnea (OSA), posttraumatic stress disorder (PTSD), cervical spine disability, lumbar spine disability, tinnitus, hypertension, and left inguinal hernia is denied.  



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


